

116 HR 1458 IH: Keep Community Service Local Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1458IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. McCollum (for herself, Mr. Tonko, Ms. Norton, Mr. Cohen, Ms. Moore, Mr. Cicilline, Ms. Gabbard, Mr. Quigley, Mr. McNerney, Mr. Pocan, Ms. Omar, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo prohibit the Corporation for National and Community Service from removing State offices of the
			 Corporation from States without Congressional approval.
	
 1.Short titleThis Act may be cited as the Keep Community Service Local Act. 2.Congressional approval for closure of State CNCS offices under certain circumstancesSection 196A(a) of the National and Community Service Act of 1990 (42 U.S.C. 12651h) is amended by adding at the end the following:
			
 (c)Limitation on closure of State officesThe Corporation may not close a State office required under subsection (a), where such closure results in there being no office in such State, unless permitted or directed to do so by an Act of Congress..
		